Case 1:12-cv-22958-PAS Document 776 Entered on FLSD Docket 03/10/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 12-22958-CIV-SEITZ


  UNITED STATES OF AMERICA,
         Plaintiff,
  vs.
  SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS
  and FLORIDA DEPARTMENT OF CORRECTIONS,

         Defendants.
  ________________________________________/
                          ORDER DENYING MOTION TO PRODUCE

         THIS MATTER is before the Court upon Non-Plaintiff Jahi Amadi Hasanati’s Motion to

  Produce documents that show that Defendant provides each prisoner with a designated dining

  area to practice his/her religious dietary tenet [DE 773]. However, the permanent injunction

  which gave rise to this now closed litigation and any requirements that the Defendant comply

  with this Court’s orders related to that injunction was dissolved on January 9, 2019. See [DE

  756]. Thus, the Court lacks jurisdiction to consider this Motion. Therefore, it is

         ORDERED that Jahi Amadi Hasanati’s Motion to Produce [DE 768] is DENIED.

         DONE and ORDERED in Miami, Florida this 10th day of March, 2021.



                                               _______________________________
                                               PATRICIA A. SEITZ
                                               UNITED STATES SENIOR DISTRICT JUDGE

  cc:    All Counsel of Record
         Jahi Amadi Hasanati
         Prisoner No. D15084
         Graceville, Fl 32440
